 

Exhibit 10.1

 



 [image_001.jpg]

 

March 12, 2019

 

Name: Manish Shah

 

 



Dear Manish,

 

 

I am pleased to inform you that the board had approved your promotion to
“President and Chief Product Officer” with effect from March 15, 2019.

 

Additionally, Effective as of April 1, 2019, the Compensation Committee of the
Board has approved and increased in your base salary to $350,000 (Three Hundred
and Fifty Thousand Dollars) per year.

 

In addition, effective as of April 1, 2019, your target bonus under Majesco’s
Performance Bonus Plan will be up to $175,000 (One Hundred and Seventy-Five
Thousand Dollars) per year.

 

All other terms and conditions of your employment agreement remain unchanged.

 

Going forward, as you play a larger role I am counting on you to deliver even
greater results for Majesco. I am confident that you will meet the challenging
expectations in your new role as well. I wish you the very best in your new
role.

 



 

Regards,



 

/s/ Adam Elster

 

Adam Elster

 

Chief Executive Officer

 



 

 

